The Honorable Lloyd George State Representative Route 1, East Ola, Arkansas 72853
Dear Representative George:
This is in response to your request for an opinion on "who has the water rights from Petit Jean." It is my understanding that the City of Danville, situated on the Petit Jean River, is making plans to construct some type of water resource facility, and wishes to use water from the Petit Jean River to supply it. The city is in the process of attempting to obtain some federal grant monies to aid in the construction of the project, and needs an assurance that the city does indeed have the right to take water from the Petit Jean River.
I regret that this is not a question which can be resolved through an official legal opinion. The nature of your question would require reference to all of the facts and circumstances surrounding the project, e.g., the nature of any property ownership of the city along the river, the interests of downstream riparian owners, any interest of the Corps. of Engineers, etc. . . . . These factors are simply not susceptible to analysis in an official legal opinion, which seeks to resolve questions of law and not fact.
Your question should be resolved with the aid of the city attorney, officials at the Arkansas Soil and Water Conservation Commission (which oversees diversions of water from such rivers, see A.C.A. §§ 15-22-201—809 (Cum. Supp. 1991)), and the appropriate federal agencies and authorities.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh